Name: Commission Regulation (EEC) No 638/86 of 28 February 1986 laying down detailed rules for the management of the quotas applicable in respect of imports into Portugal and Spain of certain fruit and vegetables from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 60 / 29 COMMISSION REGULATION (EEC) No 638 / 86 of 28 February 1986 laying down detailed rules for the management of the quotas applicable in respect of imports into Portugal and Spain of certain fruit and vegetables from the Community as constituted at 31 December 1985 HAS ADOPTED THIS REGULATION : Article 1 The Portuguese and Spanish authorities shall issue import authorizations in such a way as to ensure a fair allocation of the available quantities between the applicants . Applications for import authorizations shall be subject to the lodging of a security , to be released under the conditions defined by the Portuguese or Spanish authorities , as the case may be , once the goods have been effectively imported . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 483 / 86 of 25 February 1986 fixing the level of quantitative restrictions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985 ( J ), and in particular Article 2 thereof, Having regard to Council Regulation (EEC ) No 501 / 86 of 25 February 1986 fixing , for 1986 , the initial quota , which may be applied by the Portuguese Republic for certain fruit and vegetables coming from the Community as constituted at 31 December 1985 ( 2 ), and in particular Article 2 thereof, Whereas to ensure proper management of the quotas , provision should be made for import authorizations , applications for which should be subject to the lodging of a security Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , Article 2 1 . The Portuguese and Spanish authorities shall communicate to the Commission the measures which they adopt for the application of Article 1 . 2 . They shall transmit , not later than the 15th of each month , the following information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued ;  the quantities imported . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 54 , 1 . 3 . 1986 , p . 7 . ( 2 ) OJ No L 54 , 1 . 3 . 1986 , p . 46 .